Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Wayne Tatum

 

 

 

 

 

a

o

(List the name(s) of the plaintiff(s)/petitioner(s).) 19 Civ. 02581 (JPC_)¢ }
- against - AFFIRMATION OF SERVICE
City of New York, et al., ay
wo ope
(List the name(s) of the defendant(s)/respondent(s).) = cs | .
oF 2 “
I, (print your name) Wayne Tatum , declare under penalty of perjury that. -

   

served a copy of the attached (list the names of the documents you served):

 

Letter in Response to City cS oo

 

 

upon all other parties in this case by (state how you served the documents, for example, hand delivery,
mail, overnight express) Regular Mail to the

following persons (list the names and addresses of the people you served):

 

Nicolette Pelegrino
Assistant Corporation Counsel

 

wYC Law Department

100 Church Street Room 3-179 New York NY 10007

 

on (date you served the document(s}) 02/05/21 .

   

02/05/21

Dated Signature

P.O. Box 774

Address
New York, New York

City, State

 

 

 

10026
Zip

(646) 912-1566
Telephone Number

wayneatatum @gmail.com
E-Mail Address

Rev, O1/2013
Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 2 of 16

February 5, 2021

Honorable John P, Cronan
United States District Judge
United States District Court
Southern District of New York

500 Pearl Street
New York, New York 10007 os
RE: Wayne Tatum v. City of New York, et al., a a
19-cv-02581 (JPC) a 8

Dear Judge Cronan: 2 =

I am the Plaintiff in the above referenced matter, and I write to youcto oo

respond to the City’s recent letter to the Court. (ecF No. 43) es

Your Honor, I did timely respond to the City’s motion to dismiss and
personally filed my response in the Court’s night deposit box on January 25,
2021, I also mailed my response to the City’s attorney on the same date. See |,

“Affidavit in Opposition to City Defendants’ Motion to Dismiss’ Aattachednent, A‘ -

It may be that the Pro Se Cierk’s Office was short staffed and did not
docket my papers as yet. And it may be that the City’s attorney did not receive my
papers by mail due to the pandemic. But I did respond to their motion and
therefore, I respectfully ask that you consider my opposition papers in deciding
their motion to dismiss.

Thank you.

Respectfully,

Wort (ios,

Wayne Tatum

P.O. BOX 714, NEW YORE, NEW YORK 10016 | (646) 912-1566

 
cc:

Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 3 of 16

VIA ELECTRONIC MAIL AND REGULAR MAIL DELIVERY
Nicolette Pellegrino

Assistant Corporation Counsel

Special Federai Litigation Division

NYC Law Department

100 Church Street, Room 3-179

New York, NY 10007

(212) 356-2338

npellegr@law.nyc.gov
Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 4 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Wayne Tatum

 

(List the name(s) of the plaintiff(s}/petitioner(s).)

- against -

02581

19 Ciy, ( JPC )( )

AFFIRMATION OF SERVICE

 

City of New York, et al.

 

 

(List the name(s) af the defendant(s)/respondent(s).)

I, (print your name) Wayne Tatum

o

 

, declare under penalty of perjury, that i *

served a copy of the attached (ist the names of the documents you served): 3 os

Affidavit in Opposition to City Defendants’ Motion to Disrniss Bes

 

upon all other parties in this case by (state how you served the documents, for example, hand delivery,

mail, overnight express) mail

following persons (list the names and addresses of the people you served):

Nicolette Pellegrino

to the

 

Assistant Corporation Counsel - Special Federal Litigation Division

 

BL Li hal: ry gtk pate om seach
NT Caw Department

100 Church Street, Room 3-179 New York, NY 10007

 

On (date you served the document(s) 01/25/21
01/25/21
Dated
oS |
—~ a\
om l(Os
(Coe
ed
Rey, 01/2013

UL pf IG Sor,

Signature

P.O. sox.
Address

New York, New York
City, State

10026
Zip

(646) 912-1566

 

Telephone Number
wayneatatum @gmail.com

E-Mail Address

Mvboclament 1

 
Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 5 of 16

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

WAYNE TATUM,
AFFIDAVIT IN OPPOSITION
Plaintiff, TO CITY DEFENDANTS’
MOTION TO DISMISS
-against-
19-cv-02581
CITY OF NEW YORK; NEW YORK CITY HUMAN (JPC)

RESOURCES ADMINISTRATION; NIKKAL BARNES,
Program Director, SERGEANT FACEY No. 906; .
OFFICER DAVIS No. 609; OFFICER MATOS No. 1059, i

Defendants. = 2

 

STATE OF NEW YORK __ )
COUNTY OF NEW YORK) Bo NS

 

WAYNE TATUM, declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury, that

the following is true and correct:

I. PRELIMINARY STATEMENT

I am the plaintiff in the above captioned action and respectfully submit this affidavit in
opposition to the City Defendants’ Motion to Dismiss.

For the reasons stated herein, the Court should deny the City Defendants’ motion to
dismiss in its entirety.
Il. TER STATEMENT OF FACT

Contrary to City Defendants’ assertions in their Memorandum of Law in support of their
motion to dismiss, Plaintiff did in fact have more than a “reasonable expectation” of privacy in

his parcel, since, in addition to the federal constitution, the City through DHS granted him that

 
Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 6 of 16

tight of privacy in a published “Statement of Client Rights”; which was provided to Plaintiff on
the same date (April 11, 2016) as Defendants’ exhibit (A).! See New York City DHS Statement

of Client Rights, annexed hereto as Exhibit “1,” at Line 9,

Additionally, prior to Defendant Barnes’ assignment to Parkview, there was another
Program Director, Ms. Daysi Pena.

During Director Pena’s tenure at Parkview there was never a time when Plaintiffs parcel

 

was intercepted or put through the scanner/magnometer.

Likewise, at the time Ms, Pena was assigned to Parkview as director, there was another
DHS Police Sergeant supervising a whole different set of DHS police officers than the defendant
DHS officers in the instant case. And under his supervision, no client’s mail packages was put
through the magnometer.

In fact, there was an instance during Aguila Director Pena’s tenure at Parkview where a
previous DHS officer specifically told a client that they (DHS Police) were not allowed to put
mail packages through the magnometer; stating that it was not lawful for them to go in
someone’s mail.

Upon information and belief, Defendants Barnes and Facey were assigned to Parkview in
or about the same time frame: on or about late 2017 or, early 2018.

And so, it was not until Defendant Barnes arrived to Parkview as its director under Aguila
Inc. that Piaintiff’s parcel was intercepted at the front entrance and pried into routinely by DHS

Police.

a reef peered

' Conspicuously, the City Defendants only offered exhibit “A” to the Court in support of their
motion. But their exhibit “A” Is actually a part of a whole package of forms Plaintiff was made
to accept and sign which included Plaintiff’s exhibit “1”,

2

 
Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 7 of 16

Upon information and belief, former Officer Davis was not a part of the DHS Police at
Parkview prior to Defendant Facey’s assignment there.

Plaintiff was unlawfully seized by former Officer Davis when she stopped Plaintiff from
leaving the lobby area.

Once Plaintiff returned the parcel to Officer Davis, after she ordered him back, and
placed it at her feet, Plaintiff was so shocked and annoyed at the fact that they went though his

parcel and was now telling him that he could not have his parcel, that he told her to forget it and

he began leaving the area.

It was then that Officer Davis again stopped Plaintiff and ordered him to wait as she
radioed Sergeant Facey.

Plaintiff did not believe he could leave the area where Officer Davis ordered him to wait;
and he simply complied in view of her assertive tone of voice in giving the directive to wait.
TH. STANDARD OF REVIEW FOR A MOTION TO DISMISS UNDER RULE 12(b\(6)

“A Rule 12(b)(6) motion is disfavored, and is rarely granted. Clark v. Amoco Prod, Co.,
794 F.2d 967, 970 (Sth Cir, 1995); Sosa v, Coleman, 646 F.2d 991, 993 (Sth Cir, 1981). In
deciding a motion to dismiss under Rule 12(b){(6), the district court accepts as true those well-

pleaded factual allegations in the complaint, C.C, Port, Ltd, v. Davis-Penn Mortgage Co., 61 F.3d

288, 289 (Sth Cir. 1995).” Accord, Myers v. Guardian Life Ins. Co, of America, Inc., 5 F. Supp.

2d 423,
Summary judgment is appropriate when the pleadings, depositions, interrogatories,
admissions, and affidavits demonstrate that there are no genuine issues of material fact in dispute

and that one party is entitled to judgment as a matter of law, See Fed. R. Civ. P. 56; Celotex

 
Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 8 of 16

Corp, v. Catrett, 477 U.S. 317, 322 (1986). A genuine issue of material fact exists “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

In determining whether a genuine issue of material fact exists, the evidence of the

nonmovant “is to be believed” and the court must draw all “justifiable” or “reasonable”
inferences in favor of the nonmoving party, Jd. at 255 (citing Adickes v. S.H. Kress & Co., 398
USS. 144, 158-59 (1970)); see also Brosseau y. Haugen, 543 U.S. 194, 195 n.2 (2004),
IV. ARGUMENT
1, IN ADDITION TO THE FOURTH AMENDMENT GUARANTEE AGAINST
UNLAWFUL SEARCHES AND SEIZURE PLAINTIFF WAS GUARANTEED
THE RIGHT TO RECEIVE MAIL WITHOUT INTERFERENCE OR

INTERCEPTION WHILE IN SHELTER BUT THE CITY DEFENDANTS
CONSTRUCTIVELY DENIED PLAINTIFF OF THAT RIGHT

As shown above, Plaintiff was guaranteed, pursuant to the City’s statement of client
rights, given to Plaintiff through DHS, to receive mail without interference or interception. (Ex.
“1”),

But the City condoned and sanctioned the practices of shelter providers and DHS police
interfering and intercepting Plaintiff’s mail and parcel. This is evident by the fact that the City,
through its Office of the Ombudsman (DHS) refused to process Plaintiff’s grievances pertaining
to his right to privacy.

Moreover, since the October 2018 incident complained of here, Plaintiff has been
administratively transferred to another shelter after Parkview and received the same (Ex. “1”)
statement of client rights, consisting of the identical text guaranteeing the same rights to privacy

in mail and parcel.
Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 9 of 16

Subsequently, and on or about October 2020, Plaintiff was again administratively
transferred due to the City closing that shelter.

Upon arrival to the present shelter, Plaintiff was given a similar Statement of Client
Rights. See Exhibit “2”.

However, at the present shelter there is no scanner or magnometer, and no DHS police;
only private security guards. But the civilian staff, upon receiving Plaintiff's parcel on delivery
by the mail carrier, and once Plaintiff goes to retrieve his parcel at the front desk/ “operations”,
the staff directs that Plaintiff open up the parcel in their presence and let them go through it, both
physically by handling, and visually, any item or items contained in Plaintiff’s parcel before
allowing Plaintiff to take the delivered parcel.

Consequently, the City is continuing at this present day to violate Plaintiff’s constitutional
tight to privacy, through its shelter providers and other staff employed by the provider,

And upon information and belief, the DHS police assigned to Parkview still, to this day,
practice intercepting client mail packages delivered to that facility in clear violation of the City’s

statement of client rights, and the federal constitution.

v. CONCLUSION

For the foregoing reasons, this Court should find that there exists genuine issues of
material fact warranting trial and that the City Defendants are not entitled to a judgment as a
matter of law; deny City Defendants’ motion to dismiss; or in the alternative, grant Plaintiff an
opportunity and reasonable time, respectfully, to amend his compliant; together with such other

and further relief that is just and proper.
TO:

Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 10 of 16

Dated: January 25, 2021
New York, New York

Nicolette Pellegrino

Assistant Corporation Counsel
Special Federal Litigation Division
NYC Law Department

100 Church Street, Room 3-179
New York, NY 10007

(212) 356-2338

 

Respectfully submitted,

Wayne Tatum
P.O, Box 714

 
 
   

New York, NY 10026
(646) 912-1566

 
Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 11 of 16

Exhibit “1”

 
Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 12 of 16

 

Depariment of
Homeless Servizes

pate: OF g th £6

 

SHELTER NAME: Pre Kview Lan

 

 

 

 

 

 

 

3g Last Mama: / First Name: qi Mi

Tertuum, Se, v aye A,
Social Security Number: Date of Birth:

sb

 

STATEMENT OF CLIENT RIGHTS
AND DHS CODE OF CONDUCT

The Statement of Client Rights and DHS Code of Conduct sets forth the requirements for staying in short-term emergency
housing {“shelter”). Since shelter is not a home, but rather a stepping stone te housing én the community, there are cectain
requirements that you must meet while In shelter, These requirements ensure that shelters is @ safe and respectful place for
you and other shelter ctients to seside termporarily and that you work with staff to exit she#ter for housing in the community

2s quickly as possible.

 

fie in shelter, your th

 

1. The right to exercise your civil rights and religious freedoms;

2. The right to have your personal, financial, social and medical information kept confidential by DHS and stefter staff;

3. The right to meet and have written communications with your lega? representatives in private;

4. The right to receive courteous, fair and respectful treatment;

5, The right to remal in the shetter, and not be involuntarily dransferred or discharged except in accordance with State
: regulations and the DHS procedures implementing those regulations;

6. The right to present grievances on behalf of yourself and other residents to your shelter or OHS without fear of

retaliation and to receive a timely response:

7, The sight to manage your own finances;
The right ta leave and return to the shelter in accordance with the posted curfew:

&.
9. The right to send and receive mail without interference or interception;
10. The right to be free from physicat restraint or confinement; and

11. The right to end your shelter stay at any time.

 

 

 

mw

04/01/13 - AF

  
Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 13 of 16

 

 

1F 1 OO NOT FOLLOW THE STATEMENT OF CUENT RIGHTS AND CODE OF CONDUCT:

1. I may be required to leave the shelter and have my shelter discontinued if [ do not follow this “Statement of Cifent

Rights and DHS Code of Conduct", even if i refuse to sign this document.
2, Iwill not have my shelter discontinued if | cannot obey this “Statement of Client Rights and DHS Code of Conduct”

due toa physical or mental Impairment,
3. | have the right to challenge OH5’s decision to discontinue my shelter by cequesting a New York State Fair Hearing,

(Uavae A. Tatum, Sc usno, HK Q. c#tfulte
f ‘ f sferptice / bate

Print Name

 

 

STAFE: J have explained this form tothe client, { } Client refused to sign.
t ¢ WAG? .-
Print Name
1
04/02/13 - AF 3

 
Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 14 of 16

Exhibit “2”

 
Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 15 of 16

- ACosé— |

 

2 ns

 

 

 

Homelass Senices
SHELTER NAME: ac CN On Ca DATE: f/f :
t
Last Name: First Name: Mi: :

KAiaae |

Date of Birth: CARES ID #t:

Te lum

Social Security Number,

 

     
 

 

 

 

 

 

 

STATEMENT OF CLIENT RIGHTS
AND DHS CORE OF CONDUCT

The Statement of Cllent Rights and DHS Code of Conduct sets forth: tre: requirements for staying in short-term emergency

housing (“shelter*). Since shelter is not a home, but rather a slaoptme stone to housing in the community, there are certain
requirements that you must meet while In shelter, These requirements ensure that shelters Isa safe and respectful place for

you and other shelter clients to reside temporarily and that you work with staff to exit shelter for housing in the community

as quickly as possible.

While in shelter, your rights include:
1. The right to exercise your civil rights and religious freedoms;
2. The right to have your personal, financlal, social and medical information kept confidential by OHS and shelter staff:
3. The right to meet and have written communications with your legal representatives in private;
4. The right to receive courteous, fair and respectful treatment;
5. The right to remain in the shelter, and not be involuntarily transferred or discharged except in accordance with State
regulations and the DHS procedures implementing those regulations;
6. The right to present grievances an behalf of yourself and other residents to your shelter or DHS without fear of
" yetatlation and to receive a timely response;

@. . The right to manage your own finances;
8. The right to leave and return to the shelter in accordance with the posted curfew;

5. The right to send and recelve mall without interference or interception;
10. The right ta be free from physical restraint or confinement; and
11. The right to end your shelter-stay at any time.

 

* 04/01/13 -~ AF 1

 

 
Case 1:19-cv-02581-JPC Document 50 Filed 03/16/21 Page 16 of 16

 

IF | DO NOT FOLLOW THE STATEMENT OF CUENT RIGHTS AND CODE OF CONDUCT:

i. Imay be required to leave the shelter and have my shelter discontinued if 1 do not follow this “Statement of Client
Rights and DHS Code of Conduct’, even if! refuse to sign this document,

2. Twili not have my shelter discontinued if | cannot Oday this “Statement of Client Rights and DHS Code of Conduct”
due to a pliysicat or mental Impalrment.

3. (have the right to challenge DHS's decision ta dicanthiun iy shetter by requesting a New York State Falr Hearing.

“Teton Way oes wget MoD. 10 | 4 | 20

 

 

 

Print Name ignatt re Date
STAFF: Lhave explained this forma to the client. {  } Client refused to sign.

 

 

 

Print Name Signature Date

04/01/13 - AF

 

 
